Title: Nicholas P. Trist to James Madison, 17 April 1828
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Thursday Apr. 17. 28.
                            
                        
                        
                        On going over to Edge-hill yesterday, I learned that the letter you wrote for a copy of, sometime ago, had
                            afterwards been found & copied, but not sent. Although apprehensive that your patience will have become exhausted,
                            & that therefore it will arrive too late for the purpose intended; I lose no time in sending it. With affectionate
                            adieux
                        
                        
                            
                                N. P. Trist
                            
                        
                    